Pee CukiAM.
The questions involved are substantially the same as in Teager v. Landsley, 69 Iowa, 725. It is true that in that case there had been a garnishment in Iowa, and the exemption had been pleaded, and the garnishee discharged. In the cases at bar it does not appear that there had been any garnishment in Iowa. But the decision in the case above cited was not made to turn upon such fact. The adjudication in Iowa shown in that case merely established the fact of exemption in Iowa, and that fact in the cases at bar is not disputed. Following that case, we have to say that we see no error. We ought, perhaps, to add that the certificate above set out is not in the form which the appellants desired, and is not, as they claim, correct. But the court was not bound to give any certificate at all. The *748appellants cannot, therefore, complain. If the court has certified questions not properly arising on the record, the appellees might properly insist that the questions should be disregarded, and the decrees affirmed. If the appellants could not get the questions certified which were tried, they were not bound to appeal.
Affiemed. '